BAILEY BROWN, Senior Circuit Judge,
dissenting.
The majority’s opinion substantially erodes the rule restricting appellate review to the final decisions of a district court. By an unfortunate expansion of the exception for so-called “collateral orders,” the majority’s decision will invite numerous — if not automatic — appeals of decisions frequently made on incomplete and developing records. Because the majority’s decision is contrary to the policy against piecemeal review and contravenes the Supreme Court’s most recent delineations of exceptions to that policy, I must respectfully dissent.
Although the rule restricting federal appellate review to final decisions is grounded on the statutory jurisdiction of the courts of appeals, 28 U.S.C. § 1291, the justification for the restriction emanates from the organization of the judicial system. The rule prevents the drain on the resources of the litigants and the judicial system that would result from the separate appeals of various rulings made during the course of a district court proceeding. The requirement of finality ensures the integrity of the trial process and the orderly and efficient review of claims on appeal. Finality “is not a technical concept of temporal or physical termination. It is the means for obtaining a healthy legal system.” *1120Cobbledick v. United States, 309 U.S. 323, 326, 60 S.Ct. 540, 541, 84 L.Ed. 783 (1940).1
So strong is the policy undergirding the rule, that this court may accept for review only the “limited category of cases falling within the ‘collateral order exception’ of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541, 545-47, 69 S.Ct. 1221, 1225-27, 93 L.Ed. 1528 (1949).” United States v. Hollywood Motor Car Co., 458 U.S. 263, 265, 102 S.Ct. 3081, 3083, 73 L.Ed.2d 754 (1982). The exception must be strictly applied lest the court, in sympathetic response to particular circumstances, open the door to a host of cases that would vitiate the rule.2
A decision falls within the exception if and only if it (1) conclusively determines the disputed question, (2) resolves an important issue completely separate from the merits of the action, and (3) is effectively unreviewable on appeal from a final judgment. Coopers & Lybrand v. Livesay, 437 U.S. 463, 468, 98 S.Ct. 2454, 2457, 57 L.Ed.2d 351 (1978). These factors must be carefully applied in light of precedent and the purposes served by the final judgment rule. The majority’s opinion, I believe, fails in these respects.,
In Cohen, the Court held that only decisions conclusively disposing of an issue could be appealed. “Appeal gives the upper court a power of review, not one of intervention. So long as the matter remains open, unfinished or inconclusive, there may be no intrusion by appeal.” 337 U.S. at 546, 69 S.Ct. at 1225. At issue in that case was a district court’s ruling in a stockholder’s derivative suit denying a corporate defendant’s demand that the plaintiff post a bond. The demand was made pursuant to a state statute making a plaintiff holding a small amount of stock liable for the fees and expenses of a successful defendant. The Court noted that the lower court’s ruling finally disposed of a serious and unsettled matter. The Court contrasted this order with a determination fixing the amount of the bond, a discretionary matter that the statute made subject to reconsideration from time to time. Such an order, the Court implied, would be considered inconclusive because of the procedural opportunity for reconsideration. Thus, in Coopers & Lybrand v. Livesay, the Court found an order denying class certification “inherently tentative” because such an order was subject to revision before a decision on the merits under Fed.R. Civ.P. 23(c)(1). 437 U.S. at 469 n. 11, 98 S.Ct. at 2458 n. 11. Although a statute or rule providing for revision of an order may deprive it of finality, other aspects of a decision may also render an order inconclusive. An indication by the court that the order is conditional or otherwise tentative will deny finality to an order. See Gerstle v. Continental Airlines, Inc., 466 F.2d 1374 (10th Cir.1972).3
*1121Although there is no special provision for the reconsideration of a refusal to appoint counsel under the statutes now in issue, the very nature of the question suggests that the determination should not be deemed conclusive for purposes of appeal.4 As the facts of the case unfold indicating that the cause may have merit and the proceedings enter a stage where pro se representation becomes obviously impractical and assistance is necessary, a district court may properly entertain a new motion for appointment of counsel.5 Because the factual basis for a decision involving the appointment of counsel is necessarily evolving and multifarious,- an initial denial is inherently inconclusive. In this respect, the decision is similar to the alteration of a bond to secure a defendant during the course of a trial. As discussed in Cohen, because such a determination is intertwined in varying considerations central to the management of a lawsuit, appeal would constitute improper intervention.
In Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 101 S.Ct. 669, 66 L.Ed.2d 571 (1981), the Supreme Court held that orders denying motions to disqualify counsel were not appealable under § 1291 prior to final judgment. The Court noted that such orders were necessarily subject to developments at trial.
The propriety of the district court’s denial of a disqualification motion will often be difficult to assess until its impact on the underlying litigation may be evaluated, which is normally only after final judgment. The decision whether to disqualify an attorney ordinarily turns on the peculiar factual situation of the case then at hand, and the order embodying such a decision will rarely, if ever, represent a final rejection of a claim of fundamental right that cannot effectively be reviewed following judgment on the merits.
Id. at 377, 101 S.Ct. at 675. This reasoning is applicable to the instant cases. A motion for appointment of counsel is typically made immediately after a complaint is filed. A fair evaluation of the merits of the case must usually await a pre-trial conference and some form of discovery. A rational allocation of judicial resources suggests that appellate consideration await the final disposition of the suit.
The requirement under Cohen that the order resolve an issue completely separate from the merits is not satisfied if the decision involves considerations “enmeshed in the factual and legal issues comprising the plaintiff’s cause of action.” Coopers & Lybrand v. Livesay, 437 U.S. at 469, 98 S.Ct. at 2458, quoting from, Mercantile Nat. Bank v. Langdeau, 371 U.S. 555, 558, 83 S.Ct. 520, 522, 9 L.Ed.2d 523 (1963). This requirement promotes judicial economy and protects orderly procedure at trial by prohibiting appellate intervention where the decision constitutes a stage in the final disposition of the substance of the litigation. As noted above, the determinations in the instant cases turn in part on.the courts’ evaluation of the merits. Although the determination does not dispose of an element in the claim, appeal of the question would disrupt the orderly development of the case.
The third requirement of the Cohen test — whether the order is effectively unreviewable on appeal from, a final judgment — principally accounts for the serious division of authority on this issue among the circuits.6 The majority, echoing the *1122reasoning in Bradshaw v. Zoological Society, 662 F.2d 1301, 1310-14 (9th Cir.1981), maintains that this requirement is satisfied by the likely inability of a pro se plaintiff to continue a suit through trial and perfect an appeal. The majority finds that .a plaintiff facing such barriers would abandon the suit before final judgment. These practical considerations, the majority concludes, render the denial of appointment of counsel effectively unreviewable on appeal from a final judgment.
The practical consequence of an interlocutory order that might force a plaintiff to abandon a lawsuit gave rise to the so-called “death knell” doctrine. The doctrine was used to review denials of class certifications where appeals courts assumed or found that the plaintiff would find it economically imprudent or impossible to pursue claims without the possibility of a class recovery. The Supreme Court, in Coopers & Lybrand v. Livesay, rejected this approach. The Court held that “the fact that an interlocutory order may induce a party to abandon his claim before final- judgment is not a sufficient reason for considering it a ‘final decision’ within the- meaning of § 1291.” 437 U.S. at 477, 98 S.Ct. at 2462.
The majority attempts to distinguish Coopers & Lybrand v. Livesay on the grounds that even after denial of class certification, counsel would remain to pursue the plaintiff’s claims. This distinction, however, misses the entire thrust of the Court’s decision. The death knell doctrine was predicated on the assumption that a plaintiff would be unable to bear the expense of going forward with a trial without the incentive of an award to the alleged class. Therefore, the putative class representative for whom the “death knell” sounds, is in the same practical position as that which the majority ascribes to the civil rights litigant who is denied appointed counsel. Thus, Coopers & Lybrand squarely rejects the majority’s view that an order is appealable because it presents the plaintiff with such practical difficulties as to cause the plaintiff to abandon the suit.
The majority’s construction of the requirement that an order be effectively unreviewable should be contrasted with decisions properly finding that an order satisfies this element of the Cohen exception. For example, a dismissal of one of several claims is appealable where the dismissal is a predicate for a remand to state court. Denying finality to the order would eliminate appellate review. Waco v. United States Fidelity & Guaranty Co., 293 U.S. 140, 55 S.Ct. 6, 79 L.Ed. 244 (1934). Similarly, where the right asserted would be irremediably lost if trial continued, then the requirement is satisfied. Thus, an order requiring disclosure of plaintiffs’ identities in a sex discrimination case was final for, purposes of appeal. Southern Methodist Univ. Ass’n of Women Law Students v. Wynne & Jaffe, 599 F.2d 707, 711-12 (5th Cir.1979). Appeals have also been permitted when a criminal defendant claims that he will be subjected to double jeopardy, Abney v. United States, 431 U.S. 651, 97 S.Ct. 2034, 52 L.Ed.2d 651 (1977), or a violation of his constitutional right to bail,, Stack v. Boyle, 342 U.S. 1, 72 S.Ct. 1, 96 L.Ed. 1 (1951). Certain orders denying or removing a form of security for a party to litigation are also not subject to effective review following final judgment. Once the trial proceeds without the security, the right is lost and the party seeking the security may have no remedy on appeal or in a new trial. See Cohen, (permitting appeal of a denial of a bond to secure defendant's costs); Swift & Co. Packers v. Compania Colombiana Del Caribe, 339 U.S. 684, 70 S.Ct. 861, 94 L.Ed. 1206 (1950) (permitting appeal of an order vacating an attachment).
The majority relies primarily on its view that a civil rights litigant will abandon a *1123suit following an order denying appointment of counsel and that this abandonment will constitute irreparable injury. As discussed above, I believe that this approach is foreclosed by Coopers & Lybrand. The Ninth Circuit in Bradshaw v. Zoological Society, however, notes additional considerations. There, the court asserts that a litigant could make certain errors at trial which might prejudice the litigant in a new proceeding. For example, a litigant could be bound by or impeached by earlier testimony or could suffer from prior stipulations. 662 F.2d at 1311-14. Similar claims of possible prejudice in the conduct of trial, however, were rejected in Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 101 S.Ct. 669, 66 L.Ed.2d 571 (1981). There, the party seeking immediate review maintained that proceeding to trial following a denial of a motion to disqualify counsel could compromise subsequent proceedings. Such a possibility, the Court held, did not show that the asserted right would be irremediably lost if appeal was postponed until final judgment. The Court noted that similar prejudice often results from erroneous, interlocutory decisions. Yet the possibility of such prejudice was not sufficient to support a general exception to the rule limiting appeals to final judgments. 449 U.S. at 378, 101 S.Ct. at 675.
The potential for irreparable harm in the conduct of a civil rights trial by a pro se litigant was considered in Appleby v. Meachum, 696 F.2d 145 (1st Cir.1983). The court, relying on Risjord, found that the possibility of harm — although perhaps greater from the denial of appointed counsel than from other orders — did not overcome “the strong statutory policies against piecemeal review.” The court noted that where a reviewing court found that the order denying appointment of counsel was erroneous, it could relieve the litigant of “any untoward consequences of his lack of counsel.” Id. at 147 n. 3.
, The appellants in the cases at bar contend that review following final judgment would be ineffective because of the difficulty of showing prejudice.7 The First Circuit responded to this argument in Appleby by holding that an erroneous order denying appointed counsel would be presumed prejudicial. 696 F.2d at 147. A similar analysis was employed by the Supreme Court in the recent decision of Flanagan v. United States, — U.S. -, 104 S.Ct. 1051, 79 L.Ed.2d 288 (1984). There, the Court held that an order disqualifying counsel in a criminal trial was not immediately appealable. The Court, without deciding whether actual prejudice was required to reverse a district court’s disqualification of counsel, held that if prejudice is presumed, post-conviction review is fully effective. Therefore, the Court concluded, the final element of Cohen is not satisfied. On the other hand, if a showing of prejudice is required, the Court found that such an order was not “truly collateral” because the issue decided is not completely separate from the merits, and 'thus the order would not meet the second condition of Cohen. 104 S.Ct. at 1056-57.
Although the majority correctly recognizes that Flanagan was a criminal case and that in such cases there is an especially strong presumption against piecemeal appeals, the decision nevertheless is relevant to the issue before this court. Despite the constitutional implications of a decision denying a criminal defendant counsel of choice, the Court in Flanagan held that such a decision did not merit immediate appeal. By contrast, Congress enacted the provisions for appointment of counsel in the cases at bar. These provisions, which vest the decision in the sound discretion of the trial court,' are surely less support for a demand for immediate review than the con*1124stitutional grounds which were considered and found insufficient in Flanagan.8
The Court’s decision in Flanagan regarding the balance of factors should also guide this court’s consideration of the costs of immediate appeal from orders denying appointment of counsel in civil rights cases. Although interruption of a criminal trial exacts a “presumptively prohibitive price,” 104 S.Ct. at 1057, equally heavy costs will be imposed on the judicial system by expanding the exception for collateral orders on the grounds offered by the majority. The majority stresses that these costs are overcome by the public policy evinced by the statutory provisions for appointment of counsel. This argument, however, can be made for a number of various interests affected by interlocutory orders. Acceptance of this criteria would transform the exception for collateral orders into a “license for broad disregard of the finality rule imposed by Congress in § 1291.” Firestone Tire & Rubber Co. v. Risjord, 449 U.S. at 378, 101 S.Ct. at 675. Accordingly, the Supreme Court rejected this contention in Coopers & Lybrand v. Livesay where the appellants maintained that the “vital public interest” served by class actions merited special rules of appealability. The Court concluded that such policy arguments, “though proper for legislative consideration, are irrelevant to the issue we must decide.” 437 U.S. at 470, 98 S.Ct. at 2458. Unfortunately, the majority ignores this admonition.
Congress, it should be noted, has provided civil rights litigants with an important means to overcome the barriers described by the majority. The attorney’s fees provision, 42 U.S.C. § 1988, insures that meritorious claims will not go unrepresented because of the plaintiff’s inadequate financial resources. The existence and widespread use of this provision weakens the majority’s assertion that immediate review is necessary to protect civil rights litigants. The majority’s attempt to provide this protection, moreover, could easily escape the area of civil rights litigation. The majority’s decision rests in part on 28 U.S.C. § 1915(d), the general provision for appointment of counsel in civil actions. By extension of the majority’s reasoning, any civil litigant could obtain immediate review of an order denying appointment of counsel by arguing the importance of the right at stake and the complexity of the issues in the case.
The majority also fails to acknowledge the practical consequences of its decision. Because an order denying appointment of counsel is necessarily contingent on events at trial, there is a possibility of repeated appeals in a single case. Any particular order may be remanded for the development of an adequate record, causing further interruption in the trial proceedings. See Coopers & Lybrand v. Livesay, 437 U.S. at 474, 98 S.Ct. at 2461. A litigant, moreover, may feel compelled to seek immediate review because of the fear that a failure to do so would foreclose review of the order on final judgment.9 This will *1125only add to the delay and disruption wrought by the majority’s decision.
The greatest fault in the majority’s decision is its disregard of the clear policy and directions established by the Supreme Court in recent opinions on the issue of appealability. In Coopers & Lybrand v. Livesay the Court squarely rejected the majority’s principal argument that immediate appealability can be supported by the possibility that an appellant may abandon the case. The Court in that case and again in Firestone Tire & Rubber Co. v. Risjord stressed the extremely limited nature of the exception for collateral orders. In the latter case, the Court observed that where manifest injustice would result from reserving appeal until final judgment, the party could seek certification for interlocutory appellate review pursuant to 28 U.S.C. § 1292(b) or a writ of mandamus. These remedies, which were designed to meet exceptional circumstances, were suggested by the Court as preferable to creating a general exception for an entire class of interlocutory orders. 449 U.S. at 378 n. 13, 101 S.Ct. at 675 n. 13. The majority has simply failed to supply cogent reasons grounded in precedent for its departure from the Court’s direction.

. The Supreme Court (per Marshall, J.) recently described how the final judgment rule protects the integrity of the district court.
[The rule] emphasizes the deference that appellate courts owe to the trial judge as the individual initially called upon to decide the many questions of law and fact that occur in the course of a trial. Permitting piecemeal appeals would undermine the independence of the district judge, as well as the special role that, individual plays in our judicial system.
Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 374, 101 S.Ct. 669, 673, 66 L.Ed.2d 571 (1981).


. In the face of increasing demands to expand the exception, appeals courts have underscored the importance of strictly applying the Cohen exception.
This court has repeatedly stressed the extraordinarily limited nature of the ‘collateral order’ doctrine ... We must therefore be parsimonious in our analysis of appealability and not grant an exception ... unless ... all three requirements of Cohen are met.”
In re Corrugated Container Antitrust Litigation, 694 F.2d 1041, 1042-43 (5th Cir.1983). See also U.S. Tour Operators Ass'n v. Trans World Airlines, 556 F.2d 126, 128 (2d Cir.1977) ("The reasons for the final judgment rule, ... and our reluctance to depart from it hardly need explanation again, particularly at a time of swollen appellate dockets.”); Cullen v. New York State Civil Service Comm'n, 566 F.2d 846, 848 (2d Cir.1977); Weit v. Continental Illinois Nat. Bank & Trust Co., 535 F.2d 1010, 1014 (7th Cir.1976).


. I suspect that the majority's decision. will cause district courts, if inclined to deny motions for appointment, to take such motions under advisement or make denials expressly conditional pending further development of the case.


. In Maclin v. Freake, 650 F.2d 885 (7th Cir. 1981), the Seventh Circuit stressed the wide discretion exercised by the district court regarding a request for appointed counsel. The "denial of counsel will not be overturned unless it would result in fundamental unfairness impinging on due process rights.” Id. at 886. The court lists several factors that should guide such a decision including the merits of the claim, the ability of the litigant to investigate and present the case, and the complexity of the issues presented.


. It should be recognized that the trial of a case without benefit of counsel for plaintiff imposes an extra burden on the trial judge. Thus, the judge has a real incentive to appoint counsel before trial.


. Compare Randle v. Victor Welding Supply Co., 664 F.2d 1064, 1065 (7th Cir.1981) ("The refusal of the district court to appoint counsel, while it may make proceeding more difficult, does not end the litigation on the merits. The pro se *1122litigant remains free to present his claim to the court on his own.”) with Bradshaw v. Zoological Society, 662 F.2d 1301, 1313 (9th Cir.1981) ("Civil rights litigants are presumptively incapable of handling complex litigation themselves and of protecting themselves against the serious prejudice that occurs at trials in which their adversaries are represented by the most sophisticated law firms.”)


. In Bradshaw v. Zoological Society, the Ninth Circuit avoided reaching the question of the standard of review of a denial of appointed counsel following final judgment. The court did note that if a showing of prejudice was required, effective review would be even more improbable, particularly where a partially successful plaintiff challenges the remedy. 662 F.2d at 1311 n. 23.


. It is especially important that an appellate court refrain from creating a general exception to review orders founded on the exercise of discretion by a district court. Judge Friendly has written:
Whether a court has power to require an undertaking is an issue of law, and an appellate decision will settle the matter not simply for the case in hand but for many others — as was notably true with the important issue in Cohen. In contrast, where the question is the propriety of an exercise of discretion in denying security, the factual variations are so numerous that a judgment on appeal can do little to establish meaningful standards. Furthermore, since review would be limited to ‘abuse’ of discretion, the likelihood of reversal is too negligible to justify the delay and expense incident to an appeal and the consequent burden on hardpressed appellate courts.
Donlon Industries, Inc. v. Forte, 402 F.2d 935, 937 (2d Cir.1968).


. In Durkin v. Mason & Dixon Lines, 202 F.2d 425 (6th Cir.1953), this court held that appellants should have taken an appeal from an order denying liability even though there was no final judgment in the case. This holding was criticized in 15 C. Wright, A. Miller & E. Cooper, Federal Practice & Procedure § 3910 (1976). But see Citibank v. Data Lease Fin. Corp., 645 F.2d 333 (5th Cir.1981) (holding that the failure to appeal from a sale order in a forfeiture proceeding foreclosed a later challenge on a final appeal).